                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS

TONY B. ROSS,

                        Plaintiff,

      vs.                                        Case No. 19-2690-SAC

PENTAIR FLOW TECHNOLOGIES, INC.,

                        Defendant.

                         MEMORANDUM AND ORDER

            After the plaintiff Tony B. Ross (“Ross”) filed his amended

employment discrimination complaint asserting actions under 42 U.S.C. §

2000e, et seq. (“Title VII”), 42 U.S.C. § 1981 (“§ 1981”), and state

common-law retaliation, the defendant Pentair Flow Technologies, Inc.

(“Pentair”) filed its Fed. R. Civ. P. Rule 12(b)(6) motion to dismiss with

supporting memorandum. ECF## 13 and 14. On the plaintiff’s count one

action of “prohibited discrimination” in violation of Title VII and § 1981,

(ECF# 10), Pentair argues the plaintiff has not administratively exhausted

his “vague claim” for failure to promote under Title VII and has otherwise

failed to allege facts adequate to sustain an inference of discrimination.

ECF# 13. On the plaintiff’s count two of “prohibited retaliation” in violation of

Title VII and § 1981, (ECF# 10), Pentair argues the plaintiff has not alleged

facts showing an actionable adverse action or a causal connection between

any adverse action and alleged protected activity. ECF# 13. On the plaintiff’s

count three state common-law retaliation, Pentair argues the plaintiff has

                                       1
failed to allege Pentair’s violation of any specific and definite rule, regulation

or law. The matter is ripe for decision. ECF# 13.

Amended Complaint’s Factual Allegations

            Ross started working for Pentair on May 23, 2018, and he

continues to be employed there. His allegations against Pentair concern

actions taken against him while working as an “utility blaster.” The first

alleged action occurred in June of 2018, when Ross asked his manager

Shane Faherty for a safety item. Faherty did provide Ross with a cooling vest

but also said, “I take care of my good help.” Ross alleges Faherty’s

statement was racially motivated, because he sees a connection between it

and the contemporary movie, “The Help,” which is “about Black servants

who worked in white homes.” ECF# 10, ¶ 32.

            Later in June of 2018, Ross asked Faherty to signal him in order

to get his attention when he was using the blaster. The plaintiff alleges

Faherty then later threw a board hitting him. This led Ross to ask that

Faherty stop throwing things at him, and he repeatedly complained to

Faherty about this method of getting his attention. The plaintiff alleges

Faherty did not throw and strike Non-African American employees who were

“in the same position as Plaintiff when they were working.” ECF# 10, ¶ 37.

             In November of 2018, Ross asked Faherty for Pentair to provide

him with insulated boots for safety and medical purposes. This upset Faherty

who responded, “this job may not be for him [Ross].” ECF# 10, ¶ 41. When


                                        2
the plaintiff explained he needed the boots due to a recent medical

procedure, Faherty became “more furious” with this explanation. Id. at ¶ 43.

Ross alleges “non-African American employees who were similarly situated

to him” were given boots and other safety equipment without facing a

manager’s opposition. Id. at ¶ 44.

            Ross reported Faherty’s different treatment of him to

management and Faherty’s supervisor, Andrew Pepperdine. Id. at ¶¶ 45-46.

Faherty’s treatment of Ross then worsened in that he “micromanaged” Ross,

“excessively and arbitrarily” criticized plaintiff’s performance, and watched

Ross use the bathroom on December 12. Id. at ¶¶ 47-49. Ross continued to

report Faherty. Id. at ¶ 50. Ross experienced “great fear” when Faherty

threw a bucket at him on December 17, and Ross again asked Faherty to

stop throwing things because he has “PTSD and receives treatment for such

condition.” Id. at ¶¶ 51-52.

            Faherty began reprimanding Ross over job speed and production

and accusing Ross of policy violations for “common practices” in the

workplace which “no non-African American similiarly situated employee had

ever been disciplined.” Id. at ¶¶ 53-54. Faherty “falsely accused” Ross of

“misconduct,” and Ross was questioned by Pepperdine and Steve Wilson

without having union representation present. Id. at ¶¶ 55-56. Human

resources questioned Ross over Faherty’s claim of being afraid of Ross, and

the plaintiff was suspended for three days during this investigation. Id. at ¶¶


                                       3
57-58. “When Plaintiff spoke to HR about his issues with Faherty, he was

threatened with termination if he continued to pursue action.” Id. at ¶ 60.

“After making complaints to management and filing the EEOC charge, the

treatment he received at work worsened and began to increase in frequency

and severity.” Id. at ¶ 61. “Ross is still employed by Pentair and continues to

receive the treatment he has complained about without resolution.” Id. at ¶

62. “Ross along with several co-workers has repeatedly voiced their

concerns regarding the dangerous working conditions and the extreme risk

of danger but Pentair has taken no action to rectify the issues while unjustly

reprimanding and denying Mr. Ross promotional opportunities despite his

qualifications.” Id. at ¶ 64. Finally, Ross alleges he “continues to work in a

hostile environment that causes him fear, stress and anxiety.” Id. at ¶ 65.

The above are his factual allegations common to his three counts.

            Under count one, Ross also alleges Pentair harassed him and

intentionally discriminated against him “based on his race.” Id. at ¶¶ 67-70.

“Defendant denied and continues to deny Plaintiff of employment

opportunities.” Id. at ¶ 71. Pentair did not treat Ross equally and

intentionally discriminated against him in its application of “workplace

policies.” Id. at ¶¶ 74-75. Management level employees racially

discriminated against Ross by “repeated assaults . . . as a pattern or practice

of getting Plaintiff’s attention,” by “failing to promote Plaintiff to a position

he applied to and was qualified for and filling it with non-African American


                                         4
employees who were not more qualified than Plaintiff,” by “[a]rbitrarily

reprimanding Plaintiff for engaging in . . . job performance and behaviors

common with all employees,” by “[h]olding Plaintiff to a higher standard” in

managing and evaluating his performance; by “arbitrarily withholding safety

equipment and training from Plaintiff” differently from non-African American

similarly situated employees. Id. at ¶ 78. In summary, Ross alleges Pentair

acted on racially discriminatory intent against him by applying workplace

policies, by assaulting him to get his attention, by failing to promote, by

managing and evaluating his performance, and by withholding safety

equipment and training.

            Under count two, Ross alleges he engaged in protected activity

“by reporting discrimination, safety concerns and other issues within the

facility” and by raising “numerous complaints of race discrimination and

other lawful conduct with Defendant.” Id. at ¶¶ 82-83. Pentair retaliated by

ignoring and failing to investigate Ross’s complaints and by his supervisor

assaulting him, failing to promote him, managing and evaluating him by

higher standards, by withholding safety equipment and training, by

suspending and investigating him for misconduct, and by reprimanding and

threatening to terminate him for continuing his reporting. Id. at ¶ 84. Ross

alleges his protected activity opposing discrimination was a motivating factor

behind Pentair’s retaliation. Id. at ¶ 85.




                                        5
            Finally, under count three, Ross alleges he “engaged in protected

activity by reporting safety issues and other workplace concerns to corporate

management and outside the facility.” Id. at ¶ 89. Ross “reported how

management was arbitrarily and inconsistently applying safety rules toward

non-African American similarly situated employees which was leading to

increased injuries.” Id. at ¶ 90. He asserts to having reasonably believed

that Pentair was committing safety violations and in good faith reported

them to Pentair’s corporate management and union officials. Ross alleges his

conduct is protected due to Kansas public policy on workplace safety, on

providing safety devices, and on reporting safety violations to the secretary

of labor. He also points to the Kansas statute that makes it unlawful for an

employer to discharge or “to discriminate in any way against any employee

because” of testifying before, petitioning for, or bringing to the attention of

the secretary of labor a relevant “matter of controversy.” Id. at ¶ 94. Ross

alleges Pentair denied him “employment opportunities and other benefits”

because of his reporting. Id. at ¶ 95.

Rule 12(b)(6) Standards

            The court accepts as true the factual allegations in the complaint

and draws reasonable inferences in favor of plaintiff. Gann v. Cline, 519 F.3d

1090, 1092 (10th Cir. 2008). The court is not obliged to accept as true a

legal conclusion couched as a factual allegation. Bell Atlantic Corp. v.

Twombley, 550 U.S. 544, 555 (2007). “Threadbare recitals of the elements


                                         6
of a cause of action, supported by mere conclusory statements, do not

suffice.” Ashcroft v. Iqbal, 556 U.S. at 678 (2009) (citation omitted). To

survive a motion to dismiss, the complaint must contain enough allegations

of fact “to state a claim to relief that is plausible on its face.” Twombley, 550

U.S. at 570. Thus, in ruling on a motion to dismiss, a court should disregard

all conclusory statements of law and consider whether the remaining specific

factual allegations, if assumed to be true, plausibly suggest the defendant is

liable.” Kansas Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir.

2011). Simply put, a court is not to accept alleged legal conclusions as true.

Safe Streets Alliance v. Hickenlooper, 859 F.3d 865, 878 (10th Cir. 2017).

            “Plausibility” looks at whether the facts alleged in the complaint

are so general or so innocent that the plaintiffs “‘have not nudged their

claims across the line from conceivable to plausible.’“ Robbins v. Oklahoma,

519 F.3d 1242, 1247 (10th Cir. 2008) (quoting Twombly, 550 U.S. at 570).

“A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To

determine whether a plausible claim has been stated, the court performs “a

context-specific task” drawing on its “judicial experience and common

sense.” Id. a 679 (citation omitted). And, “where the well-pleaded facts do

not permit the court to infer more than the mere possibility of misconduct,




                                        7
the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is

entitled to relief.’“ Id. at 679 (quoting FED.R.CIV.P. 8(a)(2)).

            Rule 12(b)(6) does not create a prima facie case pleading

requirement, but the court may look to those elements in determining

plausibility. Khalik v. United Air Lines, 671 F.3d 1188, 1192 (10th Cir. 2012).

The elements for racial discrimination suits under Title VII and § 1981 are

the same. Payan v. United Parcel Service, 905 F.3d 1162, 1168 (10th Cir.

2018). The plaintiff’s complaint does not allege a direct-evidence violation

and so the following elements to a prima facie case of disparate treatment

discrimination may be helpful in determining plausibility, that he is: (1) a

member of a protected class, (2) who suffered an adverse employment

action, (3) who was qualified for the position at issue, and (3) who was

treated less favorably than others not in the protected class. See Khalik, 671

F.3d at 1192.

            Section 1981 “prohibits not only racial discrimination but also

retaliation against those who oppose it.” Parker Excavating, Inc. v. Lafarge

W., Inc., 863 F.3d 1213, 1220 (10th Cir. 2017). Title VII principles for

retaliation claims “apply with equal force” to § 1981 claims. Id. (internal

quotation marks omitted). Absent direct evidence, the prima facie case

under the burden-shifting framework applies. To state a prima facie case of

retaliation under Title VII, a plaintiff would need to prove that he: (1)

engaged in protected opposition to discrimination, (2) sustained what a


                                       8
reasonable employee would find to be a materially adverse action, and (3)

has evidence supporting a reasonable inference of a causal connection

between the protected activity and the materially adverse action. Id. at

1220. The court will discuss the Kansas common-law retaliation claim later.

            The Tenth Circuit recently summarized what suffices for pleading

a discrimination claim:

      A complaint raising a claim of discrimination does not need to
      conclusively establish a prima facie case of discrimination, but it must
      contain more than “‘[t]hreadbare recitals of the elements of a cause of
      action, supported by mere conclusory statements.’” Khalik [v. United
      Air Lines], 671 F.3d [1188] at 1193 [(10th Cir. 2012)](quoting
      Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868
      (2009)). “While we do not mandate the pleading of any specific facts
      in particular,” a plaintiff must include enough context and detail to link
      the allegedly adverse employment action to a discriminatory or
      retaliatory motive with something besides “sheer speculation.” Id. at
      1194. “[A] plaintiff should have”—and must plead—“at least some
      relevant information to make the claims plausible on their face.” Id. at
      1193. Thus, it is insufficient for a plaintiff to allege, for instance, that
      she did not receive an employment benefit that “similarly situated”
      employees received. Hwang v. Kan. State Univ., 753 F.3d 1159, 1164
      (10th Cir. 2014). A plaintiff's assertion that she is “similarly situated”
      to other employees is “just a legal conclusion—and a legal conclusion
      is never enough.” Id. Rather, a plaintiff must allege “some set of
      facts”—not just legal conclusions—“that taken together plausibly
      suggest differential treatment of similarly situated employees.” Id.
      “Pleadings that do not allow for at least a reasonable inference of the
      legally relevant facts are insufficient.” Burnett v. Mortg. Elec.
      Registration Sys., Inc., 706 F.3d 1231, 1236 (10th Cir. 2013) (internal
      quotation marks omitted).

Bekkem v. Wilkie, 915 F.3d 1258, 1274–75 (10th Cir. 2019).

Conclusory Allegations

            The court follows the Tenth Circuit’s lead in Khalik and sets out

the plaintiff’s allegations that will not be assumed true because they are

                                        9
conclusory in large part. Due to the number of the plaintiff’s allegations

subject to this rule, they are listed by their paragraph number: 29, 45, 55,

63-64, 71-79, 82-87, and 89-98. ECF# 10. The court understands the

plaintiff may not have intended what appears after ¶ 65 to be factual

allegations. Still, the plaintiff chooses to incorporate conclusory factual

allegations there which do not appear and are not expounded upon

elsewhere in his pleading. The court, in determining plausibility, shall

disregard the plaintiff’s speculation that he experienced race discrimination

and harassment and his conclusory allegations that he was similarly

situated, that he was “falsely accused,” that he was “required to work in

dangerous conditions,” and that he was put “in the extreme risk of danger

. . . while unjustly reprimanding and denying . . . promotional opportunities

despite his qualifications.” Id. These allegations are factually threadbare

legal conclusions devoid of a factual context from which to draw reasonable

inferences. The court will discuss these pleading deficiencies more later in

the order.

Title VII Failure to Promote Claim—Counts One and Two

             Pentair argues the plaintiff wants to bring a failure to promote

claim without alleging he applied for and was qualified for a promotion and

without alleging who received this promotion instead of him. Pentair first

challenges that Ross did not allege any failure to promote claim in his

administrative charge of discrimination. Therefore, he is barred from


                                       10
bringing this claim under Title VII for failure to exhaust administrative

remedies.

            Ross attaches a copy of his administrative charge of

discrimination to his amended complaint. ECF# 10-1, p. 5. On a Rule

12(b)(6) motion, the court may consider “not only the complaint itself, but

also attached exhibits and documents incorporated into the complaint by

reference.” Smith v. United States, 561 F.3d 1090, 1098 (10th Cir. 2009)

(citations omitted). His administrative charge plainly does not allege the

denial of a promotion. “Failure to file an EEOC charge regarding a discrete

employment incident merely permits the employer to raise an affirmative

defense of failure to exhaust.” Lincoln v. BNSF Railway Company, 900 F.3d

1166, 1185 (10th Cir. 2018). Therefore, “the court must dismiss only if the

issue has been properly presented for decision.” McQueen ex rel. McQueen

v. Colorado Springs School Dist. No. 11, 488 F.3d 868, 873 (10th Cir. 2007)

(citing Jones v. Bock, 549 U.S. 199, 127 S.Ct. 910, 918-19 (2007)). The

plaintiff does not contest the propriety in deciding this affirmative defense on

the filings and record as presented.

            The Tenth Circuit recently summarized the principles guiding this

determination:

      The exhaustion rule derives from two principal purposes: “1) to give
      notice of the alleged violation to the charged party; and 2) to give the
      EEOC an opportunity to conciliate the claim, which effectuates Title
      VII’s goal of securing voluntary compliance.” Ingels v. Thiokol Corp.,
      42 F.3d 616, 625 (10th Cir. 1994), abrogated on other grounds by
      Martinez v. Potter, 347 F.3d 1208 (10th Cir. 2003). To advance these

                                       11
      purposes, after a plaintiff receives a notice of her right to sue from the
      EEOC, that plaintiff’s claim in court “is generally limited by the scope of
      the administrative investigation that can reasonably be expected to
      follow the charge of discrimination submitted to the EEOC.” MacKenzie
      [v. City & Cty. of Denver], 414 F.3d [1266] at 1274 [(10th Cir. 2005)].
      While we “liberally construe” the plaintiff’s allegations in the EEOC
      charge, “the charge must contain facts concerning the discriminatory
      and retaliatory actions underlying each claim[.]” Jones v. U.P.S., Inc.,
      502 F.3d 1176, 1186 (10th Cir. 2007) (emphasis added). The ultimate
      question is whether “the conduct alleged [in the lawsuit] would fall
      within the scope of an EEOC investigation which would reasonably
      grow out of the charges actually made [in the EEOC charge].” Martin
      v. Nannie & Newborns, Inc., 3 F.3d 1410, 1416 n.7 (10th Cir. 1993),
      overruled on other grounds as recognized by Davidson v. America
      Online, Inc., 337 F.3d 1179, 1185 (10th Cir. 2003).

Smith v. Cheyenne Retirement Investors L.P., 904 F.3d 1159, 1164-65 (10th

Cir. 2018). Because his claims are generally limited to those coming within

the scope of his administrative charge, it is critical to note first that Ross did

not include any facts or allegations in that charge pointing to a

discriminatory or retaliatory failure to promote.

            More importantly, the court does not find that the plaintiff’s

failure to promote claim “was within the scope of the administrative

investigation that would ‘reasonably be expected to follow from the

discriminatory acts alleged in the administrative charge.’” Id. at 1165

(quoting Jones, 502 F.3d at 1186 (emphasis in original)). “[T]he reasonable

and likely scope of the investigation is determined by the allegations

contained in the Charge itself.” Id. at 1165 (citation and emphasis omitted).

“Because EEOC Charges are traditionally filed by non-attorneys, we have

repeatedly emphasized that the Charges should be liberally construed at all


                                        12
levels of their review.” Smith, 904 F.3d at 1166 (internal quotation marks

and citations omitted). The plaintiff’s administrative charges here allege his

supervisor harassed and discriminated against him by throwing things, by

referring to him as “good help,” by writing him up and reporting him to

human resources in November of 2018, and by writing him up and coercing

him to sign a statement admitting to a job performance deficiency in January

of 2019. ECF# 10-1, p. 5. He also alleges that he has reported these

incidents and no corrective action has been taken. A liberal construction of

these charges does not include a failure to promote claim based on racial

discrimination or retaliation. See, e.g., Ross v. Pentair, 2019 WL 6700402 at

*3 (D. Kan. Dec. 19, 2019); Tilmon v. Ralph Lauren Retail, Inc., 2019 WL

2103176 at *6 (D. Kan. May 14, 2019).

            “‘Discrete acts such as termination, failure to promote, denial of

transfer, or refusal to hire are easy to identify. Each incident of

discrimination and each retaliatory adverse employment decision constitutes

a separate actionable “unlawful employment practice.”’” Martinez v. Potter,

347 F.3d 1208, 1210 (10th Cir. 2003) (in Title VII context, quoting Nat'l R.R.

Passenger Corp. v. Morgan, 536 U.S. 101, 114 (2002)). As the Tenth Circuit

has said, “dismissal based on a failure to exhaust administrative remedies

should be without prejudice.“ Smith, 904 F.3d at 1166 (emphasis and

citation omitted). Thus, the court dismisses without prejudice the plaintiff’s




                                       13
Title VII claims for failure to promote based on racial discrimination and/or

retaliation.

§ 1981 Discrimination Claim for Failure to Promote—Counts One and
Two

               For a prima facie claim of discriminatory failure to promote, the

elements are that the plaintiff (1) belongs to a protected class, (2) applied

for an available promotion for which he was qualified, and (3) was “rejected

under circumstances which give rise to an inference of unlawful

discrimination.” Tabor v. Hilti, 703 F.3d 1206, 1216 (10th Cir. 2013)

(internal quotation marks and citation omitted). The plaintiff alleges no more

than the conclusions that the defendant failed to promote him “to a position

he applied to and was qualified for and filling it with non-African American

employees who were not more qualified than” him. ECF# 10, ¶ 78. While

these allegations recite the elements of a prima facie case, they are factually

threadbare. These allegations are insufficient because they offer no more

than “the mere metaphysical possibility” of the plaintiff proving “some set of

facts.” Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th

Cir. 2007). There is nothing alleged from which one could identify the

available promotions in question. Nor could one know that Ross either

expressed an interest in an available promotion for which he was qualified or

that Pentair knew he was interested in such a promotion. Consequently, one

cannot infer, but only speculate, unlawful discrimination from the promotion

going to another. See Robles v. Amarr Garage Doors, 2012 WL 4867289, at

                                         14
* 6 (D. Kan. Oct. 15, 2012), aff’d, 509 Fed Appx. 741 (10th Cir.), cert.

denied, 571 U.S. 838 (2013); Smith v. United Parcel Serv., 2014 WL

1213466, at *5 (D. Colo. Feb. 27, 2014), report and recommendation

adopted in part, rejected in part, 2014 WL 1213806 (D. Colo. Mar. 24,

2014).

            The plaintiff’s excuse for not alleging more details is that he was

not privy to the defendant’s decision-making process. This excuse rings

hollow when he does not allege the following basic, but essential, details

that should be well within his scope of knowledge. Specifically, he should be

able to allege which promotional opportunities he was passed over, what

qualifications he had for them, and who received the promotions. The

plaintiff also characterizes this claim as “one of several continuing actions

alleged against the Defendant, which also includes allegations of unlawful

suspension, and other arbitrary disciplinary actions.” ECF# 16, p. 8. The

plaintiff’s complaint fails to allege any circumstances connecting these “other

actions” to any denial of promotion. Without any details about these missed

promotions, any alleged connection remains sheer speculation. Having failed

to allege the facts necessary for an inference of discrimination, the plaintiff

does not state a plausible denial of promotion claim for relief under 42

U.S.C. § 1981 and Title VII, in either count one or count two. Pentair’s

motion to dismiss is granted.

Title VII and § 1981 Claim for Disparate Treatment-Count One


                                       15
            When “the method chosen by [the plaintiff] to raise an inference

of discrimination” is disparate treatment of similarly situated persons, the

court may properly evaluate the plaintiff’s claim against that standard. Sorbo

v. United Parcel Service, 432 F.3d 1169, 1173-74 (10th Cir. 2005). As

already stated, a prima facie case of disparate treatment discrimination,

using the method chosen by the plaintiff, requires proof that he is a member

of a protected class, has sustained an adverse employment action, was

qualified for his position, and was treated less favorably than others not in

the protected class. Khalik, 671 F.3d at 1192. Pentair argues that the

plaintiff’s conclusory allegation that he was treated differently from a

similarly situated non-protected employee is insufficient to create an

inference of discrimination without additional factual details “such as who

was treated differently, when they were treated differently, or how they

were treated differently.” ECF# 14, p. 9 (quoting Richardson v. Kellogg Co.,

2014 WL 7338844, at *8 (D. Kan. Dec. 22, 2014)(“There is nothing but

‘sheer speculation’ to link the denial of retirement and medical benefits to

discrimination or retaliation.” (quoting Khalik, 671 F.3d at 1194)). Pentair

notes that the plaintiff has not alleged any information identifying who was

similarly situated and what were the relevant circumstances under which

they were treated differently. Pentair asks the court to dismiss the plaintiff’s

conclusory allegations under count one.




                                       16
              This court recently summarized the Tenth Circuit law governing

this issue:

      A plaintiff must include enough context and detail to link the alleged
      discriminatory action to a discriminatory motive with something
      besides sheer speculation. Bekkem v. Wilkie, 915 F.3d 1258, 1274-75
      (10th Cir. 2019). An allegation of similarly situated persons is just a
      legal conclusion which is not sufficient to support a claim. Id. at 1275.
      Here, the amended complaint fails to allege facts showing similarly
      situated tenants were treated differently. See id. at 1275 (allegation
      that non-reprimanded doctors were similarly situated because they
      sent similar emails on similar issues is too conclusory to permit a
      reasonable inference of differential treatment); Hwang v. Kansas State
      University, 753 F.3d 1159, 1164 (10th Cir. 2014)(that some non-
      disabled University employees received sabbaticals is not sufficient to
      allege a disabled plaintiff who did not receive a sabbatical is similarly-
      situated to those employees); see also McGowan v. City of Eufala, 472
      F.3d 736, 745 (10th Cir. 2006)(officers who made different mistakes
      and engaged in different conduct with regard to a prison suicide were
      not similarly situated for the purposes of showing disparate
      treatment).


Ngiendo v. Pep-KU, LLC, No. 18-4127-SAC-TJJ, 2019 WL 3430570, at *6 (D.

Kan. July 30, 2019)¸appeal filed, (10th Cir. Oct. 23, 2019). In affirming

dismissal for failure to allege a plausible claim, the Tenth Circuit in Khalik

similarly observed, “[t]here are no allegations of similarly situated

employees who were treated differently.” 671 F.3d at 1194. The panel

explained its ruling in these terms:

             While we do not mandate the pleading of any specific facts in
      particular, there are certain details the Plaintiff should know and could
      properly plead to satisfy the plausibility requirement. For instance,
      Plaintiff should know when she requested FMLA leave and for what
      purpose. She should know who she requested leave from and who
      denied her. She should know generally when she complained about not
      receiving leave and when she was terminated. She should know details
      about how Defendant treated her compared to other non-Arabic or

                                       17
      non-Muslim employees. She should know the reasons Defendant gave
      her for termination and why in her belief those reasons were
      pretextual. She should know who grabbed her by the arm, what the
      context for that action was, and when it occurred. She should know
      why she believed that action was connected with discriminatory
      animus. She should know who she complained to about the
      discrimination, when she complained, and what the response was. She
      should know who criticized her work, what that criticism was, and how
      she responded. But in fact, Plaintiff offers none of this detail. To be
      sure, we are not suggesting a court necessarily require each of the
      above facts. But a plaintiff must include some further detail for a claim
      to be plausible. Plaintiff's claims are based solely on the fact that she
      is Muslim and Arab–American, that she complained about
      discrimination, that she complained about the denial of FMLA leave,
      and that Defendant terminated her. Without more, her claims are not
      plausible under the Twombly/Iqbal standard.

Khalik, 671 F.3d at 1194. The Tenth Circuit has said: “Similarly situated

employees are those who deal with the same supervisor and are subject to

the same standards governing performance evaluation and discipline.”

Aramburu v. The Boeing Company, 112 F.3d 1398, 1404 (10th Cir.1997)

(citation omitted) (discussing disparate treatment claim); see Smothers v.

Solvay Chemicals, Inc., 740 F.3d 530, 540-41 (10th Cir. 2014)(similarly

situated means sharing the same supervisor or decision maker and being

“disciplined for conduct of comparable seriousness”).

            The plaintiff repeatedly refers to “similarly situated” employees

but provides no factual context to support his legal conclusion that they are

“similarly situated.” The plaintiff puts forward no alleged details of “any

comparable incident(s) or behavior” of other employees of a different race

that were handled differently. Gerald v. Locksley, 785 F. Supp. 2d 1074,

1119 (D.N.M. 2011). General allegations of different treatment with no

                                       18
further detail regarding who these employees are or why they are similarly

situated “is insufficient to raise a viable claim of discrimination because they

are wholly conclusory and provide only a formulaic recitation of the elements

of a claim.” Koppenhaver v. Unified Sch. Dist. No. 500, 2013 WL 1704917,

at *5 (D. Kan. Apr. 19, 2013); see Shamaleki v. Kansas State University,

147 F. Supp. 3d 1239, 1245 (D. Kan. 2015) (“Plaintiff does not allege that

the non-Iranian students who were afforded appeals were similarly situated

to him, or provide any details as to who these students were.”). The

amended complaint offers no factual context from which this court could

infer that non-African American employees were dealing with the same

supervisor and were being held to the same performance evaluation and

discipline standards as the plaintiff. See Palmer v. Pentair, 2019 WL

3239350, at *6-*7 (D. Kan. Jul. 18, 2019) (“Although plaintiff alleges that

non-African-American coworkers were not subjected to discipline, there is no

allegation that any of those coworkers were similarly-situated to plaintiff to

support an inference of discrimination.”).

            In responding that his allegations are sufficient and that he

believes the different treatment was due to his race, the plaintiff does not

move his claims from speculative to plausible. He argues that he has “stated

how management treated him in comparison to similarly situated employees

such as but not limited to ‘throwing and striking him with items while

working, and not providing him with safety equipment were a few examples


                                       19
given.’” ECF# 16, p. 9 (citing ¶¶ 26-65 of the amended complaint ECF# 10).

A plain reading of the amended complaint reveals what the plaintiff calls “a

few examples” may be the only instances when he comes close to alleging

enough for inferring a discriminatory motive from the treatment of similarly

situated employees.

            With regards to the safety equipment, the plaintiff’s amended

complaint, however, does not affirmatively allege which of his requests for

safety equipment were denied, when they were denied, who denied them,

and how his requests were like the safety equipment requests made by

similarly situated non-African American employees that were granted. He

does allege requesting safety boots from Faherty, but he does not allege

that Faherty denied his request, but only opposed it. Nor does he allege any

details as to when Faherty did not oppose safety equipment requests made

by non-protected employees, who the requesting employees were, and what

were the safety equipment requests. Without such details, the claim is not

plausible in showing a discriminatory motive.

            With regards to Faherty throwing things at him, the plaintiff

alleges that “Faherty did not throw and strike non-African American

employees with items in the same position as Plaintiff when they were

working.” ECF# 10, ¶ 37. And then at ¶ 39, the plaintiff alleges, “No other

non-African American utility blaster was treated in the same manner or

subjected to similar hostile working conditions despite numerous complaints


                                     20
both to Faherty, HR, and other members of management about the

treatment he was receiving.” While these allegations are still lacking in

detail, the court accepts the plausibility of the plaintiff knowing from his own

work experience that Faherty threw things at him to get his attention or to

harass him and did not throw things at other utility blasters in the same

way. The simple inference to be drawn from this allegation of Faherty’s fact-

specific behavior is not subject to the same varying circumstances as the

plaintiff’s other alleged incidents of discrimination. As for the plaintiff’s

remaining allegations of the “defendant’s” treatment of other employees, the

plaintiff does not allege enough details to show similarly situated employees

being treated differently as to create an inference of discrimination. The

allegation of Faherty’s stray reference to “good help” is not enough to push

his other allegations from possible to plausible. See Stone v. Autoliv ASP,

Inc., 210 F.3d 1132, 1140 (10th Cir.)(comments that are isolated or

ambiguous may be treated as too abstract to sustain an inference of

discrimination), cert. denied, 531 U.S. 876 (2000). Nor has the plaintiff

alleged a connection between Faherty throwing things and the other

allegations against the “defendant” as to sustain an inference of

discrimination. While the court’s discussion of this count leaves the plaintiff

with a disparate treatment claim based on Faherty throwing things at him,

the next section of its order has the court concluding that the throwing of

things does not constitute an adverse employment action. Thus, court finds


                                        21
the plaintiff does not assert a plausible disparate treatment claim for race

discrimination. See Jackson-Cobb v. Sprint United Mgt., 173 F. Supp. 3d

1139, 1146 (D. Colo. 2016), judgment entered, 15-CV-01308-MJW, 2016

WL 1296192 (D. Colo. Mar. 29, 2016). Count one is dismissed.

Title VII and § 1981 Claim for Retaliation—Count Two

            Pentair seeks to dismiss this count arguing Ross “has not

sufficiently alleged any actionable adverse action . . ., let alone any adverse

action that is causally connected to any alleged protected activity.” ECF# 14,

p. 10. Thus, Pentair takes aim at two elements of the prima facie case of

retaliation: that Ross has alleged facts showing that a reasonable employee

would find the challenged action to be materially adverse, and that Ross has

alleged facts showing a causal connection between the protected activity and

the materially adverse action. Parker Excavating, Inc. v. Lafarge W., Inc.,

863 F.3d at 1220.

            In keeping with the purposes behind these statutory remedies,

the Tenth Circuit “broadly define[s] adverse employment action”:

      We have stated that adverse employment actions “constitute[ ] a
      significant change in employment status, such as hiring, firing, failing
      to promote, reassignment with significantly different responsibilities,
      or a decision causing a significant change in benefits.” Stinnett v.
      Safeway, Inc., 337 F.3d 1213, 1217 (10th Cir. 2003) (internal
      quotation and citation omitted). We have also recognized that
      monetary losses take a variety of forms including shifts in
      compensation or benefits. See Sanchez v. Denver Pub. Sch., 164 F.3d
      527, 532 (10th Cir. 1998).




                                      22
Orr v. City of Albuquerque, 417 F.3d 1144, 1150 (10th Cir. 2005). “In so

defining the phrase, we consider acts that carry a significant risk of

humiliation, damage to reputation, and a concomitant harm to future

employment prospects.” Annett v. Univ. of Kan., 371 F.3d 1233, 1239 (10th

Cir. 2004) (internal quotation marks and citation omitted). The Tenth Circuit

takes “a case-by-case approach” looking at the factors unique to the

situation, but without considering what are “mere inconvenience[s] or an

alteration of job responsibilities.” Sanchez v. Denver Pub. Sch., 164 F.3d

527, 532 (10th Cir. 1998)(internal quotation marks and citation omitted).

            An adverse action “is not limited to discriminatory actions that

affect the terms and conditions of employment.” Burlington N. & Santa Fe

Ry. Co. v. White, 548 U.S. 53, 64, 126 S.Ct. 2405, 165 L.Ed.2d 345 (2006).

On the other hand, The Tenth Circuit has found:

      Moreover, with regard to MacKenzie's claim that Gourley's “silent
      treatment” towards her was in retaliation for her filing a grievance
      against him, we conclude mere passive treatment does not constitute
      an adverse employment action. See Flannery v. Trans World Airlines,
      Inc., 160 F.3d 425, 428 (8th Cir.1998) (shunning is not an adverse
      employment action where the plaintiff did not allege that the ostracism
      resulted in a reduced salary, benefits, seniority, or responsibilities);
      Manning v. Metro. Life Ins. Co., 127 F.3d 686, 693 (8th Cir.1997).
      “While adverse employment actions extend beyond readily quantifiable
      losses, not everything that makes an employee unhappy is an
      actionable adverse action. Otherwise, minor and even trivial
      employment actions that an irritable, chip-on-the-shoulder employee
      did not like would form the basis of a discrimination suit.” Smart v.
      Ball State Univ., 89 F.3d 437, 441 (7th Cir.1996) (quotation omitted).
      Lastly, MacKenzie's claim that Gourley retaliated by moving her desk
      forty-five degrees is equally without merit. Even if retaliatory, (unlikely
      given the explanation), it is de minimis.


                                       23
            Consequently, we are left only to consider whether MacKenzie's
      “below expectations” job performance rating and one-day suspension,
      which are adverse employment actions, were retaliatory.

MacKenzie v. City and County of Denver, 414 F.3d 1266, 1279 (10th Cir.

2005), abrogated on other grounds by, Lincoln v. BNSF Ry. Co., 900 F.3d

1166 (10th Cir. 2018). “’[A] plaintiff must show that a reasonable employee

would have found the challenged action materially adverse, which in this

context means it well might have dissuaded a reasonable worker from

making or supporting a charge of discrimination.’” Reinhardt v. Albuquerque

Public Schools Bd. of Educ., 595 F.3d 1126, 1133 (10th Cir. 2010)(quoting

Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. at 68.).

            Pentair points to the plaintiff’s opening allegations that the

defendant retaliated by ignoring and not investigating his repeated

complaints of discrimination and retaliation. Citing Johnson v. Weld County,

Colo., 594 F.3d 1202, 1216 (10th Cir. 2010), Pentair argues conduct like

ignoring an employee’s complaints is not adverse action. The Tenth Circuit’s

analysis in Johnson was grounded on this, that “’Title VII protects individuals

“not from all retaliation” but only from retaliation “that produces an injury or

harm”’ that itself raises to a “’level of seriousness.”’ Id. (quoting Williams v.

W.D. Sports, N.M., Inc., 497 F.3d 1079, 1086 (10th Cir. 2007) (quoting in

turn Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. at 67)). Thus,

requiring a level of adversity that a reasonable employee would regard

materially adverse “is necessary to separate significant from trivial harms,


                                       24
petty slights, minor annoyances, and simple lack of good manners, . . .

[and] [o]therwise, minor and even trivial employment actions that an

irritable, chip-on-the-shoulder employee did not like.” Id. (internal quotation

marks and citations omitted). The court held that supervisors giving the cold

shoulder or silent treatment, snubbing and shunning an employee are not

enough to state a claim for retaliation. Id. The court agrees that on the facts

as alleged here, the plaintiff has not stated a plausible claim for retaliation

based on ignoring him and not investigating his complaints. See Daniel v.

United Parcel Service, Inc., 797 F. Supp. 2d 1163, 1195-96 (D. Kan. 2011),

aff’d, 701 F.3d 620 (10th Cir. 2012).

            The plaintiff’s amended complaint lists the following as

retaliatory behavior: throwing things at him, “nitpicking his work and

micromanaging him,” withholding safety equipment and training, suspending

and investigating him for misconduct, and reprimanding him and threatening

termination. The court agrees with Pentair that most of this alleged behavior

simply does not reach what a reasonable employee could regard as

materially adverse. The plaintiff’s allegations of Faherty occasionally

throwing things at him simply do not show that a reasonable employee

operating a utility blaster could regard such behavior to be injurious or to be

anything more than minor, irritable, and annoying behavior. It is not the

plaintiff’s “fears” that matter but whether the facts show circumstances that

Faherty’s conduct rose to the level of seriousness such that a reasonable


                                        25
employee would regard it as serious too, and not merely annoying. The court

concludes the same as to the plaintiff’s conclusory allegations about

nitpicking and micromanaging. There is nothing alleged to show here such

seriousness that a reasonable employee would be dissuaded from making or

supporting a complaint of discrimination. See Keller v. Crown Cork & Seal

USA, Inc., 491 Fed. Appx. 908, 914 (10th Cir. Aug. 8, 2012) (“strict

application of policies, increased supervision, write-ups, means and methods

of communication with her supervisors,” do not rise to materially adverse

actions because they “are in the nature of ordinary workplace tribulations.”),

cert. denied, 568 U.S. 1230 (2013); DeWalt v. Meredith Corp., 288 Fed.

Appx. 484, 494 (10th Cir. Jul. 31, 2008) (feeling nitpicked does not qualify

as an adverse employment action). As to the withholding of safety

equipment and training, the court again is in the dark as to what the plaintiff

is alleging here. The court is given no factual context for knowing what kind

of safety equipment was withheld and under what circumstances. The court

will not speculate that a reasonable employee could be dissuaded from

making a discrimination complaint by reason of being denied something that

the plaintiff does not allege in adequate detail. As for Faherty opposing

plaintiff’s request for safety boots, there is nothing alleged here to show that

this reaches the significant level of adversity needed to be an adverse

employment action rather than merely annoying and insensitive behavior.




                                      26
            This leaves plaintiff’s allegations of Faherty reprimanding him, of

HR suspending and investigating him for misconduct on Faherty’s complaint,

and of HR threatening his termination, while he discussed his issues with

Faherty, “if he continued to pursue action,” (ECF# 10, ¶ 60). These

allegations have Faherty manufacturing reprimands, complaints and

misconduct against the plaintiff that resulted in HR investigating these

matters, suspending him for three days, and then threatening his

termination. The court is satisfied that these are adverse employment

actions. See MacKenzie v. City and County of Denver, 414 F.3d at 1279

(“MacKenzie's ‘below expectations’ job performance rating and one-day

suspension . . . are adverse employment actions”); Medina v. Income

Support Div., New Mexico, 413 F.3d 1131, 1137 (10th Cir. 2005) (a

reprimand is an adverse employment action “if it affects the likelihood that

the plaintiff will be terminated, undermines the plaintiff’s current position, or

affects the plaintiff’s future employment opportunities.”); Equal Employment

Opportunity Commission v. JBS USA LLC, 339 F. Supp. 3d 1135, 1187 (D.

Kan. 2018) (“certain threats of future adverse action can constitute a

materially adverse employment action” under the Burlington N. & Santa Fe

Ry. Co. standard.), reconsideration denied, 2019 WL 4778796 (D. Colo. Sep.

30, 2019). This alleged series of retaliatory supervisory actions by Faherty

that resulted in the investigation, plaintiff’s suspension and a threatened

termination state a plausible claim for retaliation. See Reinhardt v.


                                       27
Albuquerque Pub. Schools Bd. of Educ., 595 F.3d 1126, 1134 (10th Cir.

2010)(protected conduct closely followed by adverse action may be

circumstances justifying an inference of retaliatory motive). Thus, the

defendant’s motion to dismiss count two is granted except for the claim of

retaliation based on the alleged adverse employment actions of Faherty

reprimanding him, of HR suspending and investigating him for misconduct

on Faherty’s complaint, and of HR threatening his termination during that

investigation.

Kansas Common-Law Claim of Retaliation—Count Three

            The plaintiff alleges “protected activity by reporting safety issues

and other workplace concerns to corporate management and outside the

facility.” ECF# 10, ¶ 88. He further alleges reporting that “safety rules” were

being applied unfairly and inconsistently based on race and that Pentair had

committed “workplace safety violations that created increased danger for

him and his co-workers.” Id. at ¶¶ 90-92. The plaintiff asserts his reports

qualifies as protected activity under Kansas statutes that authorize the

Secretary of Labor to investigate business and order changes for the safety

and protection of employees. Id. at ¶ 93. He also points to a Kansas statute

that prohibits an employer from discharging or discriminating against an

employee who testifies before, signs a petition, or is “instrumental in

bringing to the” Secretary of Labor “any matter of controversy between the”

employer and employee. He finally alleges that because of his reporting of


                                      28
“safety and other workplace issues” Pentair denied him “employment

opportunities and other benefits as well as relief from a hostile work

environment.” Id. at ¶ 95.

            Pentair wants the court to dismiss this count because the

plaintiff has failed to allege the clear violation of a state law, rule or

regulation. “[G]eneral allegations of ‘safety issues and other workplace

concerns’ are simply not sufficient to establish a plausible claim for

retaliation under Kansas common law.” ECF# 14, p. 15. In response, Ross

argues that K.S.A. 44-615 “makes it unlawful to discharge or discriminate in

any way against an employee,” and that he “exercise[d] free speech

regarding safety concerns that were not being addressed by management

which significantly increased the risk of work-related injuries and racially

discriminatory treatment as it pertained to safety violations.” ECF# 16, p.

11. In the plaintiff’s judgment, “[a]ny matter that relates to work related

injuries, discrimination or retaliation is a matter of public policy.” Id. Pentair

replies that this is not the law in Kansas and that more is required to allege

a retaliation claim for whistleblowing.

            The plaintiff’s conclusory allegations of “safety rule” violations

are indistinguishable from allegations found in other cases where the courts

have dismissed such claims:

      A whistleblowing claim under this tort “must be based on violations of
      specific and definite rules, regulations, or laws.” Goodman v. Wesley
      Med. Ctr., L.L.C., 78 P.3d 817, 822–23 (Kan. 2003) (“It would be both
      troublesome and unsettling to the state of the law if we were to allow

                                          29
      a retaliatory discharge claim to be based on a personal opinion of
      wrongdoing.”); see Diebold v. Sprint/United Mgmt. Co., No. 01-2504-
      KHV, 2002 WL 1071923, at *3 (D. Kan. Apr. 29, 2002) (collecting
      cases where plaintiffs clearly identified allegedly unlawful action giving
      rise to whistleblowing).
             ....
             Plaintiff cites two provisions of Kansas law, but provides no
      additional facts in his allegations which would explain how defendants
      violated any law relating to “safety issues and other workplace
      concerns.” The first of plaintiff’s cited provisions is Kan. Stat. Ann. §
      44-636, which provides the secretary of labor the power to inspect
      businesses for violations of occupational health and safety regulations,
      and further provides notice, hearing, and penalty provisions when a
      violation is found. See Kan. Stat. Ann. § 44-636. The second provision
      is Kansas’s general bar against retaliatory discharge based on an
      employee’s involvement in protected conduct as a witness or litigant in
      an employment investigation. Id. § 44-615. Plaintiff neither identifies
      any conduct by defendants that violated either of these statutes, nor
      which conduct by defendants he actually reported and why. Such
      general allegations of workplace safety violations, absent any specific
      violation by defendants giving rise to the report, are not sufficient to
      show a plausible claim for retaliation.
             Because plaintiff has not clearly alleged a violation of specific
      and definite rules, regulations, or laws by defendants, the court
      dismisses plaintiff’s state law claim for retaliatory discharge in violation
      of public policy.

Palmer v. Pentair, 2019 WL 3239350, at *4, *8 (D. Kan. Jul. 18, 2019); see

Williams v. CoreCivic, Inc., 2019 WL 7372002, *11-*12 (D. Kan. Dec. 31,

2019) (allegations of “safety issues” or practices as “illegal under Kansas

law” without pointing to specific conduct constituting a violation of a rule,

regulation, or law fails to state a prima case of retaliatory discharge); Ross

v. Pentair, 2019 WL 6700402, at *5 (D. Kan. Dec. 8, 2019)(Without factual

allegations “about what safety rules were violated, the time frame of those

violations, to whom he reported them, or what steps he took to report

them,” the plaintiff has not stated a plausible claim for relief). These cases

                                       30
and their holdings are on all fours with what the plaintiff alleges here. The

factual allegations here do not move the state law claim from conceivable to

plausible. The court grants the motion to dismiss this count.

              IT IS THEREFORE ORDERED that the Pentair’s motion to dismiss

(ECF# 13) is granted except for the plaintiff’s count two retaliation claim

under Title VII and § 1981 based on the alleged adverse employment

actions of Faherty reprimanding him, of HR suspending and investigating

him for misconduct on Faherty’s complaint, and of HR threatening his

termination during that investigation. In all other respects, Pentair’s motion

is granted.

              Dated this 3rd day of March, 2020, Topeka, Kansas.



                         s/Sam A. Crow
                         Sam A. Crow, U.S. District Senior Judge




                                      31
